Case 5:18-cv-02656-ODW-SHK Document 45-8 Filed 12/06/19 Page 1 of 2 Page ID #:196



    1
    2
    3
    4
    5
    6
    7
    8                          UNITED STATES DISTRICT COURT
    9                      CENTRAL DISTRICT OF CALIFORNIA
   10
        JAMES RUTHERFORD, an               Case No.: 5:18-cv-02656-ODW-SHK
   11   individual,

   12             Plaintiff,
                                           Proposed Judgment Re: Default Judgment
   13   v.
   14
   15   JOYCE UNLIMITED, INC., a
   16   California corporation; TALAT
        RADWAN AND NATASHA
   17   RADWAN, Co-Trustees of the
   18   CANYON SPRINGS
        INVESTMENT TRUST; and DOES
   19   1-10, inclusive,
   20             Defendants.
   21
   22
   23
   24
   25
   26
   27
   28
                                    Proposed JUDGMENT
Case 5:18-cv-02656-ODW-SHK Document 45-8 Filed 12/06/19 Page 2 of 2 Page ID #:197

    1
              Upon review of the court files, the application for default judgment, the
    2
        declarations submitted in support of default judgment, and the evidence presented
    3
        having been fully considered, it is hereby ordered and adjudged that Plaintiff
    4
        JAMES RUTHERFORD shall have JUDGMENT in his favor in the amount of
    5
        $8,269.00 against Defendants JOYCE UNLIMITED, INC., a California
    6
        corporation; TALAT RADWAN AND NATASHA RADWAN, Co-Trustees of the
    7
        CANYON SPRINGS INVESTMENT TRUST (“Defendants”) for Defendants’
    8
        violation of the ADA, 42 U.S.C. § 12181, et. seq., as follows:
    9
              (1)    Injunctive relief enjoining Defendants from further violations of the
   10
                     ADA, 42 U.S.C. § 12181, et. seq., and mandating that Defendant
   11
                     provide an ADA compliant premises located at 12125 Day Street,
   12
                     Moreno Valley, CA 92557 that is readily achievable.
   13
              (2)    Attorneys’ fees and costs in the amount of $4,644.00.
   14
   15
        DATED:
   16
   17                                    Hon. Otis D. Wright, II.
   18                                    United States District Judge
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                               1
                                       Proposed JUDGMENT
